WALKER, Judge,
dissenting.
The Randolph County Planning Board unanimously voted to deny petitioners’ application for a special use permit based on the following findings in part:
2. The applicant does not own the land for which the permit is requested.
3. The proposed tower is to be constructed for speculative purposes, there being no contracts or leases for the use of the proposed tower, all in direct contravention of the applicant’s tes*143timony at the first public hearing. The Board therefore finds that the proposed use is not a public necessity nor required to provide broadcast service for the Piedmont-Triad area.
4. The proposed tower is located within 1500 feet of 21 established residences and there are numerous other residences located in proximity to the proposed tower.
5. Conflicting evidence was presented concerning the probability of ice forming on and falling from the proposed tower, but the Board finds that ice has formed and fallen from the other towers within the county’s zoning jurisdiction causing damage and is likely to do so from the proposed tower, and would therefore materially endanger the public safety where located because of the number and density of adjoining residences.
6. Evidence was presented showing that the site for the proposed tower was approved by the Federal Aviation Agency, but opposed by the Aviation Division of the North Carolina Department of Transportation. The Board finds that the construction of this tower could therefore constitute a hazard to general aviation operating from Johnson Air Field, and thus endangers the public safety.
7. The population density of the area immediately adjacent to and in the proximity of the site for the proposed tower is substantially greater than that of areas surrounding sites for towers which have been previously approved by this Board for Special Use Permits.
8. The population density of the Residential Agricultural zoning district within Randolph County varies widely in general, but is of lower density in areas adjacent to tall telecommunication towers constructed after the adoption of the Unified Development Ordinance, and therefore this proposed site being in a high density RA district because of its size, visual impact and lighting and further because the required conditions and specifications set out in the ordinance are insufficient to harmonize this particular site (emphasis added) with the area, it is therefore not in harmony with the area.
9. Conflicting testimony was presented as to whether the issuance of the permit and the construction of the tower would substantially diminish the value of adjacent properties. The Board finds that the value of adjacent properties to the proposed *144site would substantially diminish and would be injured if the special use permit were issued.
Based on the Board’s findings, it concluded:
1. The purposed [sic] use will material [sic] endanger the public safety if located where proposed, and developed according to the plan as submitted and approved. (F.F. No. 4,5, and 6)
2. The proposed use will substantially injure the value of adjoining or abutting property, and the use is not a public necessity. (F.F. No. 3 and 9)
3. The location and character of the use if developed according to the plan as submitted and approved will not be in harmony with the area in which it is to be located. (F.F. No. 7 and 8)
In its order, the trial court found: “Petitioners’ proposed use will be in harmony with the area in which it is to be located and in general conformity with the land development plan for Randolph County and the Randolph County Zoning Ordinance.” However, the majority opinion states “In the present case, no evidence of a comprehensive plan for the county was presented before respondent.” There was plenary evidence before the Board that this tower would be located adjacent to an existing mixed suburban/agricultural area and would not be in harmony with this area.
In Vulcan Materials Co. v. Guilford County Bd. of Comrs., 115 N.C. App. 319, 324, 444 S.E.2d 639, 643 (1994), this Court held:
A decision denying a special use permit is arbitrary and capricious ‘if it clearly evinces a lack of fair and careful consideration or want of impartial, reasoned decisionmaking.’ Joyce v. Winston-Salem State Univ., 91 N.C. App. 153, 156, 370 S.E.2d 866, 868, cert. denied, 323 N.C. 476, 373 S.E.2d 862 (1988).
From a review of the record and the findings of the Board, I conclude there was competent material and substantial evidence to support the denial of the special use permit and I would reverse the order of the trial court and remand the case for entry of an order affirming the decision of the Board.